DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2015/0070389) and further in view of Nishikawa et al. (US 2020/0342624).
As per claim 1, Goto et al., hereinafter Goto, discloses a method comprising: 
initializing a shared augmented reality (AR) session by a first device and by a second device (Figure 1; [0050]-[0051]); 
displaying on a display of the first device a marker ([0052] where the input device 200 displays a marker); 
detecting, by the second device, the marker using a camera, the second device including the camera ([0052] where the HMD 100 detects a marker); 
capturing, by the second device, an image of the marker using the camera ([0094] since the image is processed based on the size of the marker, the image of the marker is captured); 
determining, by the second device, a transformation between the first device and the second device using the image of the marker ([0094] where a coordinate conversion matrix is based on the marker where the conversion is considered transformation); 
determining a common coordinate frame using the transformation ([0094] where the marker detection section 121 performs pattern matching on the coordinate-converted marker with the reference marker, thereby determining a degree of matching between the detected marker and the reference marker, and the matched coordinate frame is the common coordinate frame); 
generating the shared AR session using the common coordinate frame (Figure 2; [0095]-[0098] where the superposition parameter and conversion matrix are generated and calculated, and the object data is generated for display); and
causing the shared AR session to be displayed by the first device and by the second device (Figure 6; [0100] where the object image data is displayed).  
It is noted Goto does not explicitly teach
re-projecting the image of the marker, by the second device, to a screen space to determine a quality of the image of the marker being captured. However, this is known in the art as taught by Nishikawa et al., hereinafter Nishikawa. Nishikawa discloses an information processing method in which its position and posture derivation unit 226 specifies a rotation and translation matrix common to the extracted three marker image coordinates and “calculates a reprojection error using the marker image coordinates of the inputting device 16 other than the three extracted marker image coordinates” ([0058] since the marker image coordinates contains the markers, the marker image quality depends on the reprojection error.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nishikawa into Goto because Goto discloses a method of aligning images using marker and Nishikawa discloses the quality of the marker image could be determined for the purpose of improving the alignment of the image.
As per claim 11, Goto and Nishikawa demonstrated all the elements as disclosed in claim 1, and Nishikawa further discloses re-projecting the image of the marker, by the second device, to a screen space to determine a quality of the image of the marker being captured ([0058] position and posture derivation unit 226 specifies a rotation and translation matrix common to the extracted three marker image coordinates and “calculates a reprojection error using the marker image coordinates of the inputting device 16 other than the three extracted marker image coordinates”; since the marker image coordinates contains the markers, the marker image quality depends on the reprojection error.)
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 12 is a system claim with limitation similar to claim 1, therefore is similarly rejected as claim 1 (Goto Figure 3 depicts claimed memory and processor).
Claim 20 is a medium claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.

Claims 2, 3, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2015/0070389) and Nishikawa et al. (US 2020/0342624), and further in view of Huo et al. (US 2021/0256765).
As per claim 2, Goto and Nishikawa demonstrated all the elements as disclosed in claim 1.
It is noted Goto and Nishikawa do not explicitly teach claimed 2 limitation. However, this is known in the art as taught by Hao. Hao discloses 
determining, by the first device, a first device transformation, wherein the first device transformation is based on a first device current pose and a first device origin, wherein the first device origin is an origin of a coordinate frame tracked by the first device ([0022] where a first reference frame F  1 is determined based on first device pose; since the first device pose is based on the device (camera) position and orientation, it is inherent its position is the origin of the coordinate frame); and
determining, by the second device, a second device transformation, wherein the second device transformation is based on a second device current pose and a second device origin, wherein the second device origin is an origin of a coordinate frame tracked by the second device ([0022] where a second reference frame F  2 is determined based on second device pose; since the second device pose is based on the device (camera) position and orientation, it is inherent its position is the origin of the coordinate frame). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Huo into Goto and Nishikawa because Goto and Nishikawa disclose a method of aligning images using marker and Huo discloses a frame of reference of a device could be determined for the purpose of improving collaboration.
As per claim 3, Goto, Nishikawa and Huo demonstrated all the elements as disclosed in claim 2, and Huo further discloses wherein determining, by the second device, the transformation between the first device and the second device using the image of the marker further AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3Filing Date: December 27, 2019comprises:
 receiving, by the second device, the first device transformation from the first device ([00072] [0073] Figure 6 and 7 where the two users could collaborate and share each other’s information).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Huo into Goto and Nishikawa because Goto and Nishikawa disclose a method of aligning images using marker and Huo discloses information between devices could be exchanged for the purpose of improving collaboration.
Claim 21 is a system claim with limitation similar to claim 2, therefore is similar to claim 2.

Claims 4, 5, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2015/0070389), Nishikawa et al. (US 2020/0342624) and Huo et al. (US 2021/0256765) as applied to claim 3 above, and further in view of Forbes et al. (US 2019/0197788).
As per claim 4, Goto, Nishikawa and Huo demonstrated all the elements as disclosed in claim 3.
It is noted Goto, Nishikawa and Huo do not explicitly teach wherein determining, by the second device, the transformation between the first device and the second device using the image of the marker further comprises: 
determining, by the second device, a second offset based on the first device transformation, wherein the second offset is an offset of the second device current pose and the first device origin. However, this is known in the art as taught by Forbes et al., hereinafter Forbes. Forbes discloses a method of synchronizing between devices in which an offset for the position, orientation and scale of the first device relative to the second device is determined ([0019] where a position and orientation is considered a pose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Forbes into Goto, Nishikawa and Huo because Goto, Nishikawa and Huo disclose a method of aligning images using marker and Forbes discloses an offset between the devices could be determined for the purpose of improving collaboration.
As per claim 5, Goto, Nishikawa, Huo and Forbes demonstrated all the elements as disclosed in claim 4, and Goto further discloses wherein determining, by the second device, the transformation between the first device and the second device using the image of the marker further comprises: 
determining the transformation using a position of the marker in the image, a scale of the marker in the image, or a rotation of the marker in the image ([0094] where the size of a marker is used for the transformation).
Claims 14 and 15 are system claims with limitations similar to claims 4 and 5, respectively, therefore are similarly rejected as claims 4 and 5, respectively.

As per claim 10, Goto, Nishikawa, Huo and Forbes demonstrated all the elements as disclosed in claim 5, and Huo further discloses  
performing, by the second device, a gravity check, wherein performing the gravity check includes: 
determining whether a direction of gravity based on the first device transformation corresponds to a direction of gravity based on the transformation between the first device and the second device ([0046] where the coordinate axis of the augmented reality devices are gravity aligned).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Huo into Goto, Nishikawa and Forbes because Goto, Nishikawa and Forbes disclose a method of aligning images using marker and Huo discloses the coordinates between devices corresponds to the direction of gravity for the purpose of improving collaboration.


Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2015/0070389) and Nishikawa et al. (US 2020/0342624) as applied to claim 1 above, and further in view of Leefsma et al. (US 2018/0130259).
As per claim 6, Goto and Nishikawa demonstrated all the elements as disclosed in claim 1.
It is noted Goto and Nishikawa do not explicitly teach wherein the marker includes a session identifier. However, this is known in the art as taught by Leefsma et al., hereinafter Leefsma. Leefsma discloses a system for collaborative augmented reality in which a 2D marker is used for identifying session ([0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leefsma into Goto and Nishikawa because Goto and Nishikawa disclose a method of aligning images using marker and Leefsma discloses the marker could be used to identify a session for the purpose of improving collaboration.
As per claim 7, Goto, Nishikawa and Leefsma demonstrated all the elements as disclosed in claim 6, and Leefsma further discloses wherein the marker is a Quick Response (QR) code, a natural feature marker, or a user interface of an application displayed on the display of the first device ([0087] where the marker could be a QR code).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leefsma into Goto and Nishikawa because Goto and Nishikawa disclose a method of aligning images using marker and Leefsma discloses a marker code could be used to identify a session for the purpose of improving collaboration.
As per claim 8, Goto, Nishikwa and Leefsma demonstrated all the elements as disclosed in claim 7, and Leefsma further discloses 
extracting, by the second device, the session identifier from the image of the marker ([0089] where the session ID may be extracted from the QR code).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leefsma into Goto and Nishikawa because Goto and Nishikawa disclose a method of aligning images using marker and Leefsma discloses a marker code could be used to identify a session for the purpose of improving collaboration.
Claim 16-18 is a system claim with limitation similar to claim 6-8, therefore is similarly rejected as claim 6-8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2015/0070389), Nishikawa et al. (US 2020/0342624) and Leefsma et al. (US 2018/0130259), and further in view of Baylis (US 2020/0274906).
As per claim 9, Goto, Nishikawa and Leefsma demonstrated all the elements as disclosed in claim 8. 
It is noted Goto, Nishikawa and Leefsma do not explicitly teach accessing by the first device a communication session using the session identifier included in the marker displayed on the display of the first device; and accessing, by the second device, the communication session using the session identifier that is extracted from the image of the marker. However, this is known in the art as taught by Baylis. Baylis discloses a media sharing method in which an identifying marker of an ad hoc session may be generated on a device and allows other devices to join ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Baylis into Goto, Nishikawa and Leefsma because Goto, Nishikawa and Leefsma disclose a method of aligning images using marker and Baylis discloses a marker code could be used to identify a session for the purpose of improving collaboration.
Claim 19 is a system claim with limitation similar to claim 9, therefore is similarly rejected as claim 9.
Response to Arguments
After further searches and considerations, claims 1, 12 and 20 are rejected under Goto et al. (US 2015/0070389) and further in view of Nishikawa et al. (US 2020/0342624).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        September 24, 2022